Interlocutory decree overruling demurrer and final decree annulling order of department affirmed. This is a bill in equity under G. L. (Ter. Ed.) c. 25, § 5, by two competitors of one A. J. Nicholson in the business as carriers of property by motor vehicle, to annul the order of the defendant department approving the transfer of his certificate of convenience and necessity to Alfred S. Hall, Junior. There was no express finding by the department that Nicholson had any business that could be sold bona fide to Hall. The single justice ruled that such a finding would not be warranted by the evidence. A perusal of the evidence satisfies us that there was no error. The case is governed by A. B. & C. Transportation Co. Inc. v. Department of Public Utilities, ante, 719.